          Case 1:20-cr-00126-LTS Document 222
                                          221 Filed 08/13/21 Page 1 of 1




                                                                                 August 13, 2021

    The Honorable Laura Taylor Swain
    Chief Judge
    United States District Court
    Southern District of New York
    500 Pearl Street                                         MEMO ENDORSED
    New York, New York 10007

    RE:     United States v. Markel Smalls
            20 Cr. 126 (LTS)

    Dear Chief Judge Swain:

            I represent the defendant, Markel Smalls, in the above referenced matter. The
    defense respectfully submits this letter motion as a request to appear at a status conference
    on October 14, 2021. A status conference for the remaining co-defendants in this case has
    previously been scheduled for October 14, 2021. The defense consents to an exclusion of
    time under the Speedy Trial Act until October 14, 2021. The defense further submits that
    granting a continuance will permit Mr. Smalls and his counsel to continue to review
    discovery, file motions, and/or permit the parties to continue to discuss a pretrial resolution
    in this matter. The Government consents to the requests listed above.

             The Court’s time and attention to this matter are greatly appreciated.
Application granted. The Court finds pursuant to 18 USC 3161(h)(7)
(A) that the ends of justice served by an exclusion of the time from            Very truly yours,
today's date through October 14, 2021, outweigh the best interests of
the public and the defendant(s) in a speedy trial for the reasons stated                      /s/
above. DE#221 resolved. SO ORDERED.
/s/ Laura Taylor Swain, Chief USDJ 8/13/2021                                   Calvin H. Scholar

    CHS/jb

    cc:     AUSA Adam Hobson               by ECF
